DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 10), machine (claims 12 – 20), and manufacture (claim 11) which recite steps of
extracting feature vectors from words in an unstructured portion of a record;
weighting the feature vectors based similarity to a topic vector from a structured portion of the record associated with the unstructured portion;
classifying the weighted feature vectors using a machine learning model to determine respective probability vectors that assign a probability to each of a set of possible relations for each feature vector;
determining relations between entities within the record based on the probability vectors; and
performing an action responsive to the determined relations.
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. 
The Examiner notes that the invention is not tied to a technical or technological problem.  Paragraph 2 describes the problem as “existing approaches…” When understanding paragraph 1 in context of paragraph 2, “The present invention generally relates to natural language processing and, more particularly, to the identification of entity relations using structured and unstructured information.” The Examiner understands that the invention is a new application of existing technology.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 11 and 13 – 20, reciting particular aspects of how determining relations may be performed but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer or processor amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of performing an action amounts to insignificant application, see MPEP 2106.05(g))
Regarding “practical application,” the figure 7 includes #712, “Automatically administer treatment.” When looking into the Specification, the related paragraph is: (Emphasis added)
[0061] Block 706 compares the extracted relations and entities to a knowledge base that associates such information with particular treatments for a user. Block 708 uses the information from the know ledge base to determine a course of treatment. Block 710 obtains the informed consent of the patient and block 712 then automatically administers the treatment to the user. In this manner, treatment can be rapidly determined and administered without the direct intervention of a medical professional, based solely on the patient's medical records. In addition, a patient's entire medical history can be assessed at once, greatly speeding diagnostic efforts.
Paragraph 62 describes the automated treatment with, “A treatment device 806 interacts with a patient, for example in the form of an intravenous line to administer pharmaceuticals. It should be understood that the treatment device 806 can represent any appropriate medical device that can be automatically activated.”  However, this is broad enough to include displaying information on a mobile phone.  
Suppose that the treatment device, such as the disclosed intravenous line, is read into the claim, the problem reduces down to what is the “treatment.”  The Specification does not disclose any specific treatment function. Therefore, the disclosed “administered” is understood broadly as to manage but not actually perform treatment steps.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 11 and 13 – 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; determining relations, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional elements: (emphasis added)
Computer
[0033] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.
machine learning – From paragraph 19, “It should be understood that, although neural networks are specifically addressed herein as one potential machine learning model that can be used for classification, any other appropriate machine learning model can be used instead.”
[0039] Referring now to FIG. 2, a generalized diagram of a neural network is shown. ANNs demonstrate an ability to derive meaning from complicated or imprecise data and can be used to extract patterns and detect trends that are too complex to be detected by humans or other computer-based systems. The structure of a neural network is known generally to have input neurons 202 that provide information to one or more "hidden" neurons 204. Connections 208 between the input neurons 202 and hidden neurons 204 are weighted and these weighted inputs are then processed by the hidden neurons 204 according to some function in the hidden neurons 204, with weighted connections 208 between the layers. There may be any number of layers of hidden neurons 204, and as well as neurons that perform different functions. There exist different neural network structures as well, such as convolutional neural network, maxout network, etc. Finally, a set of output neurons 206 accepts and processes weighted input from the last set of hidden neurons 204.
[0042] Furthermore, the layers of neurons described below and the weights connecting them are described in a general manner and can be replaced by any type of neural network layers with any appropriate degree or type of interconnectivity. For example, layers can include convolutional layers, pooling layers, fully connected layers, softmax layers, or any other appropriate type of neural network layer. Furthermore, layers can be added or removed as needed and the weights can be omitted for more complicated forms of interconnection.
It should be emphasized that the Specification does disclose the steps of “training a neural network classifier…” in paragraph 20.  However, paragraph 20 does not describe the steps of “training” but uses it in generalities. Therefore, the 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 11 and 13 – 20, additional limitations which amount to performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These are written description rejections.
The independent claims are directed toward “using a machine learning model.” As noted above, regarding paragraph 19, the Specification does not disclose the algorithm for performing the claimed system. If the Applicant argues that the invention actually uses a specific neural network.  
[0050] Referring now to FIG. 4, a diagram of an exemplary neural network that is configured to classify feature vectors is shown. A first layer 402 can be implemented as a convolutional neural network (CNN) layer or as a bidirectional long-short term memory (LSTM) layer. Global features from the input feature vector can be obtained by a bi-directional LSTM layer, in which global information is obtained by progressive recursion. Local features from the input features vector can be obtained by a CNN layer, in which local information can be obtained by a convolution kernel with limited size. In some embodiments, both types of layer may be used. This layer obtains local and global features from the input feature vector. The input to the first layer 402 can take a complete sentence from the unstructured data, weighted by the structured data as described above. A fully connected feed-forward layer 404 is then used to make the classifier over the features. A softmax layer 406 generates the probability vector output using the output of the fully collected feed-forward layer 404.
However, these are not specific algorithms but rather families of algorithms. The Applicant has not shown possession of the instant invention at the time of the filing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al	Pub. No.: US 2020/0034436	Methods, systems, and apparatus, including computer programs encoded on computer storage media, for machine translation using neural networks.
Gao et al	Pub. No.: US 2020/0065374	Embodiments of the disclosure provide systems and methods for processing unstructured texts in a medical record.
D
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626